Citation Nr: 0946543	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
the claimed disabilities.

In March 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
file.

The matter was remanded by the Board in May 2007 for 
additional development.  That development has been completed, 
and the case is once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  Chronic right ankle strain with osteoarthritis is 
etiologically related to service.

2.  A left ankle disorder is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Chronic right ankle strain with arthritis was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A left ankle disorder was not incurred in or aggravated 
in active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  A separate letter dated 
April 2008 was sent to the Veteran after initial adjudication 
of his claim informing him of the criteria for establishing a 
disability rating and effective date.

Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision. See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice in April 2008.  The RO then readjudicated the case in 
a September 2009 Supplemental Statement of the Case (SSOC). 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the April 
2008 letter.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the claim was then 
readjudicated in a SSOC in September 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, and hearing 
transcript have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded a 
general VA examination in June 2004, as well as an 
examination for his right ankle in August 2009.  38 C.F.R. § 
3.159(c)(4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and, to the extent possible, provide an opinion 
with respect to the etiology of the Veteran's claimed 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board further notes than an examination specific to the 
Veteran's left ankle was not provided.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination in connection with the 
Veteran's left ankle is not warranted, as the overall weight 
of the evidence does not establish an in-service event, 
injury, or disease satisfying the second criterion in 
McLendon nor is there an indication that the Veteran has a 
left ankle disorder that may be related to an in-service 
event.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in March 
1978.  No relevant abnormalities were noted, and the Veteran 
denied any history of foot trouble.  Additional examinations 
in May 1983, June 1985, August 1987, June 1989, April 1991, 
and August 1994 indicated the Veteran's feet and ankles to be 
within normal limits, and the Veteran specifically denied a 
history of foot trouble or arthritis in 1991 and 1994.

In June 1995, the Veteran was seen for a complaint of right 
ankle pain, which he stated he had experienced for years.  He 
was diagnosed with mild arthritis at a trigger point and 
treated with a cortisone injection.  There were no further 
complaints of right ankle pain.  The Veteran underwent an 
additional examination in May 1997, and no relevant 
abnormalities were noted.  In a Report of Medical Assessment 
dated May 1998, the Veteran stated that his condition had not 
changed since the May 1997 examination.

Service treatment records were negative for any complaints, 
treatment, or diagnoses related to the left ankle.

A private treatment record dated after 2003 shows the Veteran 
reported a history of foot pain and was being treated with 
Celebrex.  Additional records indicate the Veteran received 
physical therapy in 2005.

The Veteran was afforded a general VA medical examination in 
June 2004.  The Veteran reported a history of multiple right 
ankle sprains and prior treatment of cortisone injections.  
He stated that he had frequent soreness in the right ankle, 
and that it would occasionally give way when he walked on an 
irregular surface.  He reported similar injuries to the left 
ankle, but with much less significant symptoms, both in 
frequency and severity.  Physical examination of both ankles 
was normal with no redness, swelling, or deformity.  Range of 
motion for was up to 20 degrees of dorsiflexion and up to 45 
degrees of plantar flexion without pain, bilaterally, and the 
Veteran's gait was normal.  The examiner noted the Veteran's 
right ankle to be normal pending an x-ray, but no x-ray 
report or further comment was included with the examination 
report.  An x-ray of the left ankle revealed a small 
calcaneal spur, but otherwise within normal limits with no 
evidence of arthritis.

The Veteran testified at a Travel Board hearing in March 
2006.  He stated that he first injured his ankles while 
performing various physical fitness activities at his first 
duty assignment.  He reported having a number of injuries 
where he would sprain or twist his ankles very severely.  He 
later put braces and wraps on his ankles which helped to get 
him through these physical activities.  He also stated that 
he was treated with cortisone injections several times during 
service, and that he had bone fragments around the socket 
area of one ankle, though he did not specify which one.  He 
testified that his ankles had worsened since his retirement, 
and that he treated them with Celebrex and physical therapy.  
He denied any separate post-service ankle injuries.

The Veteran was underwent a VA examination for his right 
ankle in August 2009.  He reported multiple sprains over the 
years, and currently had constant pain and stiffness.  He 
also stated that he had right ankle popping, swelling, and 
grinding.  He reported prior treatment of Celebrex and 
physical therapy, as well as cortisone injections.  He 
reported being unable to walk on uneven surfaces and being 
unable to play sports.  On physical examination, the Veteran 
had a normal gait and used no assistive devices.  The right 
ankle had no edema.  There was no pain or tenderness on 
palpation, and no instability.  Range of motion for the ankle 
was up to 20 degrees of dorsiflexion and up to 45 degrees of 
plantar flexion, without pain, and there was no additional 
functional limitation on repetitive use.  X-rays revealed 
features of osteoarthritis and ongoing instability without 
significant midfoot arthropathy.  The examiner diagnosed 
chronic right ankle strain with osteoarthritis, but concluded 
that the Veteran's right ankle condition was not related to 
service.  She stated that review of the Veteran's service 
treatment records revealed only one isolated incident of 
right ankle pain in 1995.  There were no other documented 
complaints, no sequelae to that 1995 incident, and a 1997 
examination documented normal lower extremities.

Based on the evidence of record, the Board finds that service 
connection is not warranted for a left ankle disorder, but is 
warranted for right ankle arthritis.

The Veteran testified that he experienced right and left 
ankle pain in service, and continued to experience symptoms 
after service.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Veteran is competent to testify as to experiencing 
chronic ankle pain in service and post-service.  See Clyburn 
v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is 
not required to demonstrate chronic knee symptoms in service 
and continuity of symptoms after service).  However, the 
Board finds that the Veteran's statements regarding his left 
ankle are not credible when weighed against the documented 
medical evidence.  Service treatment records contain no 
complaints, treatment, or diagnoses of a left ankle 
condition.  Several examination reports indicated the 
Veteran's ankles to be within normal limits throughout his 
period of service, and the Veteran himself specifically 
denied a history of foot or joint trouble several times 
during service.  

Moreover, there is no evidence of current arthritis in the 
left ankle, and there is no indication that the small 
calcaneal spur in the left ankle noted during the June 2004 
VA examination was incurred in or is otherwise related to 
service.  Therefore, service connection for the left ankle is 
not warranted.

With respect to the Veteran's right ankle, the August 2009 VA 
examiner stated that the Veteran's current disability was not 
related to his injury in service, as the injury was an 
isolated incident with no sequelae, and additional 
examinations subsequent to the injury indicated normal 
findings.  However, the Veteran was treated for a right ankle 
injury and diagnosed with arthritis in 1995, and at the time 
he stated that he had experienced right ankle pain for years.  
The Board finds such remote statements made for the purpose 
of treatment to be credible and probative of the issue of 
chronicity in this case.  He has also been diagnosed with 
chronic right ankle strain and osteoarthritis at the time of 
the August 2009 VA examination.  Thus, the Board finds that 
the VA examiner's rationale that the 1995 injury/treatment 
was an "isolated incident" to be of less probative weight 
than the Veteran's statements made at that time and 
subsequently.  With the presence of contemporaneous medical 
documentation to support the Veteran's assertions, the Board 
finds that the Veteran's testimony regarding continuous 
symptoms both in service and post-service is credible with 
respect to his right ankle.   See Robinson, supra.  
Therefore, service connection for a right ankle disorder, 
diagnosed as chronic right ankle strain and osteoarthritis, 
is warranted.




ORDER

Service connection for chronic right ankle strain and 
osteoarthritis is granted.

Service connection for a left ankle disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


